﻿The events of recent years, and particularly events since the last session of the General Assembly, have categorically disproved the assertions of certain modern prophets who stated that we have reached the end of history. On the contrary, history continues to move forward, always with openness and constant renewal. Today's realities are the greatest proof of the irrepressible impetus of freedom and of the fact that men and peoples always succeed in breaking the chains of oppression.
The world is now crossing the threshold of a new era which is marked by an expanding democracy in the framework of an open, changing and endless process. The century which is coming to an end will be known as the century of renewal end the re-conquest of democracy. The fight for the ideals of democracy continues to be the great driving force of history. It is two world wars which radically transformed political forms and international structures which exist today were essentially, though not solely, confrontations between democracy and the forces of totalitarianism.
We are now witnessing events which may well lead to a new international order - an order related to the triumph of democracy. We may still not be able to talk about that new order, except in so far as it represents a verification of existing realities. If whatever lies ahead is to be a real order and not simply a manifestation of power, it will have to be characterised by scrupulous respect for the fundamental principles of the United Nations Charter. There is no order outside the law and, at the same time, law is essential to preserve peace. These essential concepts of legal philosophy cannot be forgotten as we reflect on the present international situation.
The end of the cold war, the growing understanding among the great Powers, the political changes in Eastern Europe, the end of communism as a doctrine and its universal collapse as a political system, the consolidation of democracy in practically all of Latin America, the virtual end of the decolonisation process and the irreversible movement towards the elimination of apartheid - these are events heralding the possible birth of the new international order that we all desire, which will have to take root and be further developed over the next few decades.
The bipolar concept of the world is no longer valid as a basis for interpreting international political realities. The new international situation is being shaped through changes and events occurring with the kind of unpredictability that is characteristic of critical moments in human history and with the speed that is typical of the accelerating pace of history in our times.
However, that process, which has positive elements, also has elements that could negatively affect the international balance, peace and security. Therefore, we see a strange juxtaposition of promise and danger, light and darkness.
Mankind must be given firm prospects of living in peace and prosperity. The present generation has the historic responsibility of laying down the ethical, legal and political foundations for the future. The first step is fully to recognise that responsibility.
When we think about building a new international order we cannot think merely about new forms of the status quo or of a new distribution of power in the world. What we want is to ensure free coexistence among States on the basis of full observance of the principles of the Charter by all members of the international community.
The ban on the use of force, which entails respect for the key principle of non-intervention, will have to be regularly strengthened, as the cornerstone of international peace.
The peaceful settlement of disputes between States is a rule that must always be followed, it being understood that solving or containing conflicts requires proper coordination of the actions of the United Nations and of regional bodies.
The principle of good faith in the fulfilment of international obligations must be not only an ethical precept and a legal commitment, but also an element of wisdom in the conduct of international relations.
We must jointly undertake to bring about the necessary universal respect for the principle of the self-determination of peoples, in harmony with other principles of international law, in such a way that it does not become an excuse for ethnic confrontation and divisive xenophobia. But the international community cannot, remain aloof if nothing succeeds in preventing confrontation between peoples who do not wish to live under a common State system and if hatred, violence and fighting become the main features of their relations. The international community must face up to such a situation and, in order to prevent its becoming a threat to international peace and security, take action to guarantee peaceful exercise of the right to self-determination.
With regard to the right to self-determination, I wish to express Uruguay's support for the peace plan for Western Sahara and to express our earnest hope that the referendum will take place and that its results will be accepted.
The heart-rending experience of the years preceding the Gulf crisis is clear proof that States must conduct themselves strictly in accord with the obligations deriving from the purposes and principles of the Charter.
The new international situation offers possibility of progress in International relations. I wish to address three issues of the greatest importance.
The first is the strengthening of the collective security system. The end of the cold war does not necessarily imply the end of reel possibilities of armed conflict. Though the danger of a global conflagration has diminished, there remain situations threatening peace and security.
The collective security system established by the Charter was not applied for more than 45 years, despite the fact that it was conceived as a key element in the organisation of the post-war world. It seems that only now are the assumptions on which the system of collective security was based becoming reality. The system assumes a political understanding between the permanent members of the Security Council. The absence of such an understanding paralysed the United Nations and made it impossible for the system to work.
Experience in the Gulf crisis obliges us to maximise our efforts to ensure that the system operates with full respect for the Charter. The system must be organized in such a way that the competent organs of the Organization have effective control.
In this context, we cannot fail to refer to recent events in the Soviet Union. The interruption of the democratic process in the system there by the attempted unconstitutional coup d'etat would have had negative consequences internationally. The re-establishment of constitutional legality and the re-establishment of that process, which my country hails as the fruit of the people's courage and resolve, is at the root of the Soviet Union's contribution to peace and to the development of the collective security system. Uruguay supported the vigorous actions taken by the Security Council, beginning in August 1990, when it decided to take collective measures against Iraq's aggression, with a view to restoring rights that had been breached and re establishing international peace and security.
That support was given unhesitatingly, despite the material sacrifices it entailed for our economy, and it continues today, with Uruguay's decision to second members of its military forces to serve in the peace keeping operations in the region. Uruguay, which sustained economic damage as a result of the measures taken, invoked Article SO of the Charter to request the compensatory assistance to which it had. and has, a right. The implementation of Article 50 is essential for the future of collective security. It is necessary to adopt agreements regulating the obligation to grant assistance to third-party States that are affected.
Today, after our experience, we have come to the General Assembly with the feeling that we have an exceptional opportunity to make the collective security system work, in accordance with the Charter. If there is one thing that makes this moment stand out in history, it is that this belief is universal, which compels us to think together and openly about the future use of the powers conferred on the Security Council in Chapter VII of the Charter.
Proportionality in the lawful use of force on the basis of Security Council decisions and strict application of International humanitarian law are examples of situations in which it is essential to avoid overstepping the limits of the measures provided in Chapter VII. Future world stability and its peace and security do not necessarily depend upon the proper functioning of the mechanisms for dealing with extreme circumstances, which inevitably require recourse to collective measures. Hence, there is need for multilateral preventive diplomacy, particularly on the part of the Secretary-General, which will enable the United Nations to supervise and contain situations of potential conflict.
Regional conflicts, some of which are extremely serious, deserve special attention. Uruguay wishes to refer specifically to one of them, namely, that in the Middle East. It is necessary, through the holding of a peace conference, to move forward towards the establishment of peace and security in that critical region, ensuring the right of its peoples to live and organize themselves according to their own free will and the right of all States to exist and live side by side in an environment based on law, justice and cooperation.
The second key issue is the development of international law. During the United Nations Decade of International Law, it is appropriate to recall that the fundamental obligation of every State, and the only one that can ensure peaceful coexistence, is submission to the rule of law. We must avail ourselves of the new international situation to encourage the development of international law in every field. Disarmament law will benefit particularly from this favourable situation, Uruguay is hopeful that the new political climate will lead to general acceptance of existing treaties on arms control and arms reduction as well as to the adoption of and, more important, compliance in good faith with new treaties that will represent progress in this field.
The concentration of weaponry far beyond defence needs at both the world and regional levels contributes to an increase in mutual distrust. Measures related to disarmament, on the other hand, represent a contribution to pacification, reducing tensions and generating a climate of security.
Last year significant progress was achieved in the limitation of strategic weapons as a result of agreements reached between the United States and the Soviet Union. A few days ago President Bush announced the unilateral destruction of all tactical nuclear weapons and made an offer of negotiations with the Soviet Union for the continued reduction of intercontinental strategic weapons. This process of reduction and limitation of tactical and strategic nuclear weapons, which is obviously of interest and concern to the whole of the international community, must continue.
Latin America has taken decisions aimed at consolidating the process of non-proliferation of nuclear weapons in the region. On 18 July of this year Argentina and Brazil signed a bilateral agreement in Guadalajara to use nuclear energy exclusively for peaceful purposes. For the fulfilment of that agreement both countries anticipate the application of the International Atomic Energy Agency (IAEA) safeguards. They also reaffirmed their will to adopt measures to bring the Treaty of Tlatelolco into force. Uruguay applauds and supports that attitude.
We must also move forward resolutely in the field of the destruction of chemical, biological and other weapons of mass destruction. The Mendoza Declaration issued by Argentina, Brazil and Chile on 4 September 1991, to which Uruguay has also adhered, is of major importance.
The development of International law in accordance with present-day reality and the new order we want to establish covers many areas other than disarmament. The environment, drug trafficking, terrorism and international trade are some of the priorities. The development calls for a strengthening of the main legal organ of the United Nations, namely, the International Court of Justice. Among the many measures that might be undertaken in that regard, I would emphasise the importance of making greater use of the Court as a consultative body. That could be achieved if the General Assembly granted the Secretary-General the authority to request such opinions.
We turn now to the third key issues: international cooperation for development. The international economic scene, with its unequal and unfair distribution of wealth and opportunities, has shown itself impervious to the dynamics of change that have shaken the political order. International peace and security will never be assured as long as economic insecurity persists. Peace is not merely the absence of war. In a small and interdependent world the coexistence of two opposite worlds, that of abundance and waste on the one hand, and that of poverty and hunger on the other, will inevitably generate violence.
Growing wealth and growing poverty are the paradox of today's world. Poverty weakens the cohesiveness of societies; it destroys the foundation of human right s and perverts the environment. Hence the importance of social issues in development. It is necessary, therefore, to begin to prepare for the social summit that will be held within the next few years.
The absence of scientific and technological progress is one of the reasons for the winning of the gulf that separates the developed and the developing worlds. Technological progress is a key factor in the solution of
North-South tensions and would be of benefit for the developed and industrialised countries. That is why Uruguay proposed the creation of a common market of knowledge, a project that is already under way at the regional level in the framework of the Organisation of American States. It should also be considered at the universal level.
The necessarily universal character of the United Nations means that all States of the world should be Members of the Organisation. The admission of both Koreas not only reaffirms that trend but reveals the possibilities that exist for solving a problem that constituted one negative aspect of international relations. Uruguay hopes that this dual admission will stand as a symbol of the will to strengthen the universality of the United Nations as an indispensable element in ensuring peace and security on a global level.
The admission of Lithuania, Latvia and Estonia, heartily supported by Uruguay, is the expression of the international recognition of the correct example of the right to self-determination and the ratification by history of the fact that the secret protocols of 1939 and the annexation of those Republics by force are null and void.
The entry of the Marshall Islands and Micronesia into the United Nations is a historic event that exemplifies the present stage of the historic process of decolonization undertaken by the United Nations.
The fundamental importance of the environment issue at a time when the Conference on Environment and Development: scheduled for Rio de Janeiro in 1992 la being prepared compels us to specify Uruguay's position on the matter. The question of the preservation of the environment and its relationship with development is a global issue which must be faced in all its aspects ethical, cultural, political, economic, social, technical and legal. The issue is global not only in itself, but also because of the need to face up to it with universal measures which go beyond national or sectoral outlooks. The progress of developing countries and the preservation of the environment are intimately and necessarily related issues. It would therefore be a mistake to try to solve the environmental crisis without paying due attention to economic and social problems, and the Rio Conference must reflect this relationship.
Uruguay joined the countries of the area in preparing the Tlatelolco platform - adopted last March - and the Guadalajara declaration, adopted by the Heads of State and Government of Ibero-America, Spain and Portugal; those are statements of positions, both political and technical, for the negotiations which will culminate in 1992. We are now at a critical stage, only 10 months away from Rio 1992. Uruguay believes that it is vital to prevent Rio from becoming just another Stockholm.
The general principles that will apply to environmental protection must be set out in the form of a convention. Apart from the conventions now being prepared we must have another, and not just a simple statement, which spells out the fundamental principles and criteria in this matter. The convention must set out criteria for setting up a legal system to resolve environmental disputes and judge offences or crimes by means of a specialised Judicial body or chamber. The bases on which responsibility for violating the duties inherent in environmental protection in to be implemented and the ways in which this may be done must be set out. Polluting emissions come mainly from developed countries, and they must bear the main responsibility for them. This responsibility may be common or shared, but we must not forget the consequences which a policy of uncontrolled industrialisation which wan totally foreign to the developing world has had, and for which the developing world cannot be held solely responsible. This implies that there must inevitably be a process of codification of International environmental law. The future charter of the Earth, to be adopted at the Rio Conference, must be a mandatory, legally binding document, with the goal of creating the necessary conditions for sustainable development and ensuring the right of future generations to life and well-being.
Drug trafficking and terrorism, which are being shown to be closely linked, are continuing to exact a tragic toll in destruction and death, violating fundamental human rights and debasing the basic principles of civilized coexistence. To combat these two scourges effectively, every means international cooperation car provide must be used. Alongside the concern generated by the alarming expansion of the illicit use of drugs and the power of the drug dealers, it is encouraging to see how, through international cooperation, effective measures are being taken on the basis of shared responsibility between consuming and producing countries.
Five years have passed since the launching of the Uruguay Round of the General Agreement on Tariffs and Trade (GATT) in Punta del Este aimed at ending the waves of protectionism which are chipping away at trade. Last December, we believed we were at the end of the road towards an equitable agreement which would satisfy the legitimate aspirations of over 100 participating countries. Unfortunately, the meeting in Brussels, which I presided over as Chairman of the trade negotiating committee at the ministerial level, was a failure because it was not possible to conclude the Round. Fundamental differences on vital issues arose and, when the session was adjourned, the Director-General of GATT was entrusted with the task of carrying out consultations aimed at restarting negotiations as soon as possible.
The first half of 1991 has been devoted to getting the negotiations back on track. When the trade negotiating committee met, at the end of July, there was a renewed will to continue working from September on, with a view to finishing work by the end of this year. In this context, the commitment by the Heads of State or Government of the Seven at their London summit was very encouraging.
The Cairns group, of which Uruguay is a member, has already stated that the Round will not and successfully if a satisfactory solution concerning the liberalization of agricultural trade is not reached.
We are starting resolutely upon the last leg of the most important trade negotiations ever undertaken. We shall support anything that contributes to success. The Round must end in December with a positive outcome, with reasonable, globally balanced achievements. If it fails, we shall have to admit our shameful inability to achieve, in today's world, formulas that encourage free and non-discriminatory international trade, that banish protectionism and that become factors for vigorous development. Respect for and promotion of human rights is the basis for peace. So long as there is any place in the world where the dignity of human beings is not respected, so long as persecution and discrimination persist, so long as political rights are not recognised and guaranteed and so long as periodic, free elections are not held, the advancement of mankind will be impossible and the degree of economic, social and cultural development of individuals will be uneven. Human rights must be protected without discrimination, free of any element of political selectivity and on the basis of the strict application of international law.
We must banish from the United Nations all inaccurate descriptions based on hatred, such as the one which in 1975 mistakenly equated Zionism with racism, in General Assembly resolution 3379 (XXX). Uruguay, which has always been against this infamous resolution and voted against its adoption, is now in favour of its repeal. The mistake of 1975 must be emended. By so doing, we shall pay a tribute to the truth, rectify an unfair and offensive judgement and contribute to the peace process in the Middle East.
International democratisation has been translated into a global improvement of the world human rights situation. But the general picture is far from satisfactory. We are still faced with some atrocious realities. Very serious violations persist and armed conflicts, both domestic and international, continue to be a source of attacks on human rights and international humanitarian law.
The human rights situation must remain a priority issue for the United Nations. The principle of non-intervention cannot be a protective shield behind which human rights can be violated. But stating that plain truth does not mean repudiating the principle of non-intervention nor does it imply accepting a right of intervention based on a political and self-interested assessment by one or several States. This must not be confused with the collective duty, decided upon by legal means, to provide help and relief when serious emergencies arise in the field of human rights.
Uruguay is particularly interested in the World Conference on Human Rights scheduled for 1993, which must make a major contribution to the full, general and universal application of human rights.
Two recent events in Central America deserve to be highlighted. Uruguay hails the agreements between Guatemala and Belize, as well as the agreement which paves the way towards peace in El Salvador, as truly major achievements.
In conclusion, I should like to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for the work he has done. His activities over the last year, brilliantly described in his report to the General Assembly, have made an exceptional contribution to peace, security and the future of the United Nations. He has earned the thanks of the international community.
Last year the General Assembly had a productive session under the expert presidency of Foreign Minister Guido de Marco, whom I am pleased to congratulate on his work. This year we have momentous decisions to take at a difficult time, when we are faced with challenges requiring immediate solutions. The election of Ambassador Shihabi, with the experience ha has gained as the representative of Saudi Arabia to the United Nations, to guide our debates allows us to forecast another successful session. I am convinced that his skills and knowledge of international affairs, along with his keen sense of justice, will enable him to lead our work to a successful conclusion.
